UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4568


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANDRE SCOTT ESTELLE, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:12-cr-00020-JPB-JES-6)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Black, Berkley Springs, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Randolph J.
Bernard, Robert H. McWilliams, Jr., Assistant United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deandre        Scott     Estelle       pled    guilty,        pursuant        to    a

written plea agreement, to one count of conspiracy to distribute

controlled        substances         and    was     sentenced        to     165       months’

imprisonment.       He appeals, challenging the reasonableness of his

sentence.

            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                     Gall v. United States, 552
U.S. 38, 51 (2007).            This review requires consideration of both

the   procedural        and   substantive         reasonableness      of     a    sentence.

Id.; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).       In    determining        the     procedural      reasonableness              of    a

sentence,     we    consider         whether      the     district     court         properly

calculated        the     defendant’s         Guidelines      range,        treated            the

Guidelines    as        advisory,     considered        the   18    U.S.C.       §    3553(a)

(2012) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                Gall, 552
U.S. at 51.        A sentence imposed within the properly calculated

Guidelines range is presumed reasonable by this court.                               See Rita

v. United States, 551 U.S. 338, 347 (2007); United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

            We have reviewed the record and the briefs filed by

the   parties       and       find     that       Estelle’s        sentence          is   both

procedurally and substantively reasonable.                     Therefore we affirm.

                                              2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     3